DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
accessing guest records identified by respective identifiers; 
generating, using one or more matching rules, a plurality of rule signatures from the guest records, a rule signature associated with a respective identifier of a guest record from which the rule signature was generated, the rule signature comprising a string of values from the guest record that are substituted for corresponding information defined by an associated matching rule; 
generating a graph comprising connected components of the plurality of rule signatures and respective identifiers, a connected component corresponding to a distinct guest of the guest records, and the connected component identified by an assigned identifier; and 
altering to add assigned identifiers to the guest records that are identified by the respective identifiers associated with one or more respective rule signatures of the connected components.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information reservation records of people who have conducted business with a service provider and organizing/managing those customer records for better future usage (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including business relations)) (see also Specification ¶ 0081).  Additionally, aside from the general technological environment (addressed below), it covers mental processes that could be performed either with or without the assistance of pen and paper (e.g., a hotel employee analyzing customer records to better organize them by exercising steps of observation, evaluation, and judgment in order to deduplicate, merge, associate, and/or delete certain customer records). 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Erie Idem. Co., 850 F.3d 1315 (2017)—creating an index and using that index to search for and retrieve data, which also characterizes the invention; Berkheimer v. HP, Inc., 890 F.3d 1369 (Fed. Cir. 2018)—parsing, comparing, storing, and editing data, which also characterizes the invention).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (servers, memories, controller, computer-readable medium—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., software modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (servers, memories, controller, computer-readable medium—see published Specification ¶¶ 0040-41, 53, 258 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they merely further limit he abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., a generic server). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea (e.g., generic server) without adding any new additional elements.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberola, et al., U.S. Pat. Pub. No.  2015/0294234 (Reference A of the attached PTO-892).
As per claim 1, Alberola teaches a method comprising: 
accessing, at one or more servers, one or more memories storing guest records identified by respective identifiers (¶ 0003); 
generating, at the one or more servers, using one or more matching rules, a plurality of rule signatures from the guest records, a rule signature associated with a respective identifier of a guest record from which the rule signature was generated, the rule signature comprising a string of values from the guest record that are substituted for corresponding information defined by an associated matching rule (¶¶ 0032, 37, 41—aggregation record); 
generating, at the one or more servers, a graph comprising connected components of the plurality of rule signatures and respective identifiers, a connected component corresponding to a distinct guest of the guest records, and the connected component identified by an assigned identifier (¶ 0038—mapping record); and 
altering, via the one or more servers, the one or more memories to add assigned identifiers to the guest records that are identified by the respective identifiers associated with one or more respective rule signatures of the connected components (¶¶ 0038, 45—EMD).
As per claim 2, Alberola teaches claim 1 as above.  Alberola further teaches a matching rule, used to generate one or more of the plurality of rule signatures, comprises information for generating a concatenated string of values from the guest records (¶ 0015; see also Fig. 5) from one or more of: a name of a guest (¶ 0003); an identifier of the guest (¶ 0003); a personal identifier of the guest (¶ 0003); an address of the guest; a company of the guest; payment information associated with the guest; credit card information associated with the guest; a language preference of the guest; a birthday of the guest; a most used product of the guest; a most frequent travel companion of the guest a reservation channel of the guest; a gender of the guest; a name prefix of the guest; a name suffix of the guest; a string transformation associated with the guest; an online identifier of the guest; a loyalty identifier of the guest; a network identifier of the guest; an email address of the guest; a telephone number of the guest; a most visited destination for the guest; a social graph identifier for the guest; and a reservation identifier for the guest.
As per claim 7, Alberola teaches claim 1 as above.  Alberola further teaches determining, via the one or more servers, groups of the guest records that are identified by common assigned identifiers (¶¶ 0037).
As per claims 8-9 and 14, Alberola teaches a server comprising: one or more memories and a controller having access to the one or more memories, the controller configured to: perform the functions of analogous claims 1-2 and 7 (¶¶ 0025-27, see also citations above).
As per claims 15-16, Alberola teaches a non-transitory computer-readable medium storing a computer program, wherein execution of the computer program is for: performing the functions of analogous claims 1-2 (¶¶ 0025-27, see also citations above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alberola, et al. in view of Nelamangala, et al., U.S. Pat. Pub. No.  2017/0371952 (Reference B of the attached PTO-892).
As per claims 3, 10, and 17, Alberola teaches claims 1, 8, and 15 as above.  Alberola further teaches the records are of guests (see above), but does not explicitly teach vertices of a given connected component comprises respective record identifiers and associated rule signatures, and edges of the given connected component comprises lines between the respective record identifiers and the associated rule signatures; which is taught by Nelamangala (¶¶ 0033, 45, 55-56).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Nelamangala—namely, to organize identifier and related data (i.e., rule signatures—see Specification ¶ 0059) in a helpful tree-type graph.  Moreover, this is merely a combination of old elements in the art of reservations.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alberola, et al. in view of Lam, et al., U.S. Pat. Pub. No.  2009/0006398 (Reference C of the attached PTO-892). 
As per claim 4, Alberola teaches claim 1 as above.  Alberola further teaches the records are of guests and that the generation from the data is step of generating a rule signature or a graph (see above), but does not explicitly teach identifying respective records associated with abnormal content as defined by one or more abnormality definitions; and removing the respective records associated with the abnormal content from the generating step; which is taught by Lam (¶¶ 0072).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Lam—namely, to prevent outliers from skewing or overpowering other results.  Both Lam and Alberola deal with analyzing customer records, and one of ordinary skill would have recognized that incorporating this technique from Lam into Alberola could have been implemented through routine engineering that would yield the predictable result of a system that discards outlier data prior to generating a rule signature or a graph. 
As per claim 5, Alberola teaches claim 1 as above.  Alberola further teaches the records are of guests with a number of travel reservations and that the generation from the data is step of generating a rule signature or a graph (see above), but does not explicitly teach identifying respective records associated with a number that is above a given threshold number; and, one or more of: excluding the respective guest records from the generating step; which is taught by Lam (¶ 0072) and would have been obvious to incorporate for the same reasons as the similar elements in claim 4 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alberola, et al. in view of Hammerton, et al., On generating large-scale ground truth datasets for the deduplication of bibliographic records, WIMS '12, June 15, 2012, Craiova, Romania (Reference U of the attached PTO-892). 
As per claim 6, Alberola teaches claim 1 as above.  Alberola further teaches the records are of guests (see above), but does not explicitly teach validating a number of distinct records determined from the connected components based on a ground truth number of the distinct records.  However, this is taught by Hammerton (Abst.; § 1 on pg. 2., § 4 on pg. 3, § 5-5.1 on pgs. 7-8).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Hammerton—namely, to decrease data set noise (see § 8.).  Hammerton's data is bibliographic in nature and this similar to the customer name data analyzed by Alberola.  One of ordinary skill would have recognized that the ground truth number technique of Hammerton could be applied to Alberola's system using routine engineering producing the predictable result of an improved travel service database that has less noise. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Badawy, et al., U.S. Pat. Pub. No.  2020/0169565 (Reference D of the attached PTO-892) relates to using rule signatures and connected components for deduplication. 
Fatemi, et al., Record Linkage to Match Customer Names: A Probabilistic Approach, arXiv preprint arXiv:1806.10928, 2018 (Reference V of the attached PTO-892) relates to using rule signatures and connected components for deduplication.
Christen, Development and User Experiences of an Open Source Data Cleaning, Deduplication and Record Linkage System, SIGKDD Explorations, Vol. 11, No. 1, 2011, pgs. 39-48 (Reference W of the attached PTO-892) relates to using rule signatures and connected components for deduplication.
Christen, A Survey of Indexing Techniques for Scalable Record Linkage and Deduplication, IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINEERING, Vol. 24, No. 9, Sept. 2012, pgs. 1537-55 (Reference Y of the attached PTO-892) relates to using rule signatures and connected components for deduplication.
Özsu, Data Cleaning A Practical Perspective, Morgan & Claypool, 2013 (Reference U of the attached PTO-892, pg. 2) relates to using rule signatures and connected components for deduplication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL VETTER/Primary Examiner, Art Unit 3628